Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The Applicant’s argument with respect to the amendment is persuasive. 
Goezler teaches contacting a feedstream 2 with a catalyst 12 in an upstream reactor system 2 to form an intermediate product. The reactor system 2 comprises three reaction zone (column 8 line 2), with an upstream section and a downstream section and inherently comprises an intermediate product stream in between the reaction zones. The upstream zone is considered at injection point 6 in riser 2, the transition zone is considered at injection point 16, and the downstream zone is considered at injection point 22 (column 10 line 45); a portion of the intermediate product is passed from the first reaction zone to the subsequent reaction zone (column 8 lines 1-20); a quench fluid 126 is recycled to the riser at an upstream section or a transition section between the reaction zones and combined with an intermediate product (column 15 lines 30-37); the catalyst from the product stream after the last reaction zone is sent to a cyclone separator to recover and regenerate catalyst (column 12 line 65 - column 13 line 9); a portion of the product stream and quench fluid is sent to a separation section comprising fractional distillation column 98 (column 15 line 48);  portion of the product stream is cooled in ‘waste heat steam generator 136; a portion of the riser quench fluid 126/130 is separated from the product stream 124 where the riser quench fluid is introduced to the reactor at the upstream, transition or downstream reaction zone (column 15 lines 30-37).
Goelzer and the prior art do not disclose introducing a product quench fluid to the product processing section to provide cooling to at least a portion of the product stream in the product processing section. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772